Citation Nr: 0934054	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-36 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to increased rating for dysthymic disorder, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1969. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's service-connected dysthymic disorder results in 
social and occupational impairment with deficiencies in most 
areas.

2.  The preponderance of the evidence indicates that the 
Veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

1.  The criteria for a rating of 70 percent for dysthymic 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& West Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9433 
(2008).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a May 2005 letter, issued prior to the 
decision on appeal, and in a September 2006 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for an increased 
rating and a TDIU, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The letters advised the 
Veteran to submit evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disabilities.  The September 2006 letter also 
informed the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability, and the 
effect that the symptoms have on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  Additionally, the letter advised the 
Veteran of the evidence needed to establish an effective 
date.  The claim was last readjudicated in November 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records, VA examination reports, hearing testimony and a 
statement from the Veteran's employer.  Moreover, in a 
December 2008 correspondence, the Veteran indicated that he 
had no other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices, 
including submitting a personal statement detailing his 
symptoms and testifying at a hearing.  Therefore, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the Veteran, especially given the favorable nature of the 
decision.  See Pelegrini, 18 Vet. App. at 121.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Veteran's dysthymic disorder is rated under Diagnostic 
Code 9433.  38 C.F.R. § 4.130.  A 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9433. 

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 21 to 30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acting grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
A GAF score of 11 to 20 indicates that there is some danger 
of hurting oneself or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement), or an occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2008).  

In this case, the Veteran's service connected dysthymic 
disorder is evaluated as 50 percent disabling under 
Diagnostic Code 9433.  The Veteran contended during his Board 
testimony that he was unable to work due to his service-
connected psychiatric disorder; that he had not worked in 
many years; and further that his treating psychiatrist at the 
VA had indicated on many occasions that the Veteran was 
unable to maintain gainful employment due to the severity of 
his mental illness.  

VA treatment records dating to June 2005 indicate that the 
Veteran's GAF scores were stable at 40.  Treatment notes also 
indicate suicidal ideation at times and a reported suicide 
gesture during April 2005.  The Veteran additionally 
indicated during a March 2005 appointment that he had not 
been working since January 2005 and had no income.  

During June 2005, the Veteran was afforded a VA examination 
to ascertain if his service-connected disability rendered him 
unemployable.  In the context of a general examination, the 
examiner indicated that the Veteran's physical conditions did 
not preclude him from gainful employment.  The mental status 
examination indicates that the examiner felt the Veteran was 
exaggeratedly dysphoric.  The Veteran indicated that he had 
stopped working during October 2004 as he felt unable to 
approach people.  The Veteran indicated that he was capable 
of doing minimal household chores; was nervous about driving 
and got lost often; went to church once a week; and attended 
Gamblers Anonymous meetings.  The Veteran indicated that he 
had suffered from anxiety symptoms to include irritability, 
anger, difficulty driving, feelings of panic, feelings of not 
wanting to leave the house, avoiding people and generally 
feeling uncomfortable around people.  Concerning depressive 
symptoms, the Veteran indicated he suffered from depressed 
feelings, poor memory, poor concentration, feeling worthless, 
suicidal thoughts, low energy and not enjoying life.  On 
objective examination, the examiner reported that the 
Veteran's speech was logical and goal related, with no 
indication of hallucinations, delusions, or formal thought 
disorder.  There was no flight of ideas or loosening of 
associations.  He reported obsessive worrying.  He was 
oriented times three; his concentration and memory were 
adequate; he had moderate sleep disturbance; and complained 
of memory problems.  The examiner indicated that the Veteran 
suffered from a combination of anxiety and depression with 
personality traits.  The examiner indicated that the Veteran 
did not appear capable of forming new relationships and would 
be overwhelmed by his psychiatric symptoms.  The examiner 
indicated that the Veteran did not appear to be unemployable 
due to his service-connected mental disorder, but rather the 
mental disorder contributed in a partial manner.  The 
Veteran's GAF score was 40.

From June 2005 until November 2006, VA treatment records 
indicate that the Veteran's GAF score ranged from 30 to 40.  
More specifically, the Board notes that the Veteran was 
diagnosed as having major depression with psychotic features 
due to paranoia during November 2005.  The Board notes that 
the Veteran had an in-patient psychiatric hospitalization 
from February 22, 2006 to February 28, 2006.  The Veteran 
indicated that he had suicidal as well as homicidal thoughts 
during this period; however, he denied delusions or paranoia 
when admitted for hospitalization.  The Board additionally 
notes that the Veteran's homicidal thoughts towards his 
daughter were fleeting and alarmed the Veteran.  In-patient 
treatment records indicate that the Veteran's speech had a 
regular rate and rhythm; his thoughts were slightly 
circumstantial; he was alert and oriented times three; he 
could name objects and repeat phrases without difficulty; and 
he was casually dressed and groomed.  At discharge, the 
Veteran's GAF score was reported as 55.  After the in-patient 
period, the Veteran received consistent psychiatric 
outpatient treatment during this time period with GAF scores 
at 30.  During October 2006, the Veteran indicated that he 
had depression, panic, and suicidal thoughts without a plan.  

The Veteran was afforded an additional VA examination during 
November 2006.  The Veteran reported recent suicidal ideation 
without a plan; but denied auditory or visual hallucinations.  
The Veteran reported past paranoia and a compulsion to wash 
his hands.  The Veteran stated that he was socially isolated 
but still remained with his wife.  The examiner indicated 
that he did memory testing with the Veteran, but did not feel 
as though the Veteran made a sincere effort; thus, the result 
was invalid.  The Veteran indicated that his psychiatric 
problems had worsened since his previous examination with the 
same examiner; however, the examiner indicated that it was 
his opinion that the symptoms presented were grossly 
exaggerated.  On objective examination, the examiner 
indicated that the Veteran's manner was extremely dysphoric 
with considerable fidgeting and poor eye contact; speech was 
mostly logical and goal related with no indications of 
hallucinations or a formal thought disorder but he expressed 
a delusional system; obsessive and compulsive behavior was 
displayed; and he was oriented times three.  No flight of 
ideas or loosening of associations was indicated.  The 
examiner reiterated that the problems with memory and 
concentration were presented in an exaggerated manner.  The 
examiner indicated that he viewed the Veteran as a person who 
exaggerated his symptoms and dysfunction for secondary gain 
and that there was a major component of personality disorder 
pathology.  The examiner further indicated that the Veteran 
was capable of managing all his own basic activities of daily 
living.  The Veteran's GAF score was 40. 

From November 2006 until August 2008, VA treatment records 
indicate that the Veteran consistently had a GAF score of 30.  
The Veteran's speech was clear, concise, goal-directed and 
non-pressured.  His mood was depressed; concentration was 
below normal; interest in activities was impaired; decision 
making ability was not impaired; self-esteem and self 
confidence was poor; there were no signs of delusional or 
psychotic thinking; insight was partial; judgment was good; 
and there were periods of anxiety noted.  The Veteran 
indicated he had fleeting suicidal thoughts during this 
period without plan.  During June 2008, the Veteran's 
treating psychiatrist indicated that the Veteran's level of 
impairment due to mental illness prevented any gainful 
employment.  The psychiatrist indicated that the Veteran's 
GAF score was 35.

The Veteran was afforded an additional VA examination during 
August 2008.  The examiner indicated that he was adequately 
groomed.  A member of the Veteran's church drove him to the 
appointment.  The examiner indicated that the Veteran seemed 
bewildered during the interview, responding in a tentative 
manner with halting speech.  The Veteran indicated that he 
prayed not to live any longer but denied suicidal intent or 
plan.  The examiner indicated that the Veteran's immediate 
and intermediate memory were impaired, as well as his 
concentration.  The examiner indicated that the Veteran had 
very significant cognitive impairment due to marked anxiety, 
neurological impairment or both.  The Veteran was oriented to 
place but only knew the year and not the exact date.  The 
Veteran's responses were generally goal directed but vague.  
He also indicated that he believed that the government was 
watching him.  The Veteran stated that he had little contact 
with his children and could not identify where they lived.  
The Veteran remained married.  The examiner indicated that 
the Veteran was not able to manage his own benefits.  The GAF 
score assigned was 40.  

VA treatment records from August 2008 until November 2008 
indicate that the Veteran believed he was getting more 
depressed.  The Veteran's GAF score was indicated at 35.

The Board finds that, affording the Veteran the benefit of 
the doubt, the preponderance of the evidence of record 
indicates that his dysthymic disorder meets the criteria for 
a 70 percent evaluation.  However, the Board notes that 
preponderance of the evidence does not indicate that the 
Veteran is entitled to a higher schedular rating for his 
disability at any point during the course of the claim.  In 
this regard, the Board notes that the Veteran was not shown 
to have gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name; nor was intermittently unable to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  

The Board notes that there was reference to suicidality and 
some homicidal thoughts.  He was hospitalized for a brief 
period of time in February 2006 for such thoughts, but 
improved and had a GAF score of 55 at discharge.  The 
remaining evidence fails to reflect homicidal tendencies and 
suicidal ideation is contemplated in the 70 percent 
evaluation assigned.  Significantly, none of the GAF scores 
assigned reflect the examiners' or the treatment providers' 
belief that the Veteran is in persistent danger of harming 
himself or others as all scores are over 20.  

Additionally, while the latest examination noted significant 
cognitive impairment, the prior examiner noted the Veteran's 
tendency to exaggerate those symptoms.  Review of outpatient 
reports reflect no mention of any such cognitive difficulty 
and actually remark that the Veteran is a reliable historian, 
with good insight and judgment and an average or better fund 
of knowledge.  Additionally, the Veteran submitted evidence 
in the form of a letter from his bank noting his ability to 
manage his finances and from his treating psychiatrist noting 
his ability to make financial decisions.  Thus, the cognitive 
and memory difficulties mentioned on the most recent VA 
examination are not consistent with the other evidence of 
record and are given less probative weight.  

In summary, the evidence establishes that the Veteran meets 
the criteria for a 70 percent evaluation for his dysthymic 
disorder. 

Turning to his claim for TDIU, total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2008).  If the total rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2008).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008). 
 
If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. § 
4.16(a) (2008). 
 
If a veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, his claim for a total disability rating based 
on unemployability cannot be denied in the absence of medical 
evidence showing that he is capable of substantially gainful 
employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

In light of the above decision on his increased rating claim, 
the Veteran meets the criteria for consideration of TDIU.  
The evidence reflects that the Veteran last worked as a 
contract car salesman in January 2005 and that he has a 
college education.  

The Board notes that the 2005 examiner indicated that the 
Veteran did not appear to be unemployable due solely to his 
service-connected mental disorder, but rather the mental 
disorder contributed in a partial manner.  However, that 
examiner also noted that he would not appear capable at that 
time of forming new relationships and would likely be 
overwhelmed at least part of the time with his symptoms.  
Subsequent treatment reports and VA examination reports have 
noted that the Veteran is unemployable.  Thus, resolving all 
doubt in the Veteran's favor, entitlement to TDIU is granted.




ORDER

Entitlement to an increased rating of 70 percent for 
dysthymic disorder is granted, subject to the regulations 
applicable to the payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the regulations 
applicable to the payment of monetary benefits. 




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


